El Jxjbz Asociado Señok Wole
emitió la opinión del tribunal.
En diciembre 12, 1937, se presentó para su inscripción una escritura en el Registro de la Propiedad de Utuado. El documento era uno a virtud del cual se transferían ciertas propiedades a B. Márquez & Cía., la aquí recurrente, en pago de un préstamo hipotecario otorgado en 1923 por los padres de los transmitentes. Se denegó la inscripción “por no ha-berse demostrado ni acompañarse documento alguno por el cual se acredite que haya sido satisfecho el derecho de he-rencia sobre las propiedades que se adjudican en pago de deuda, según lo dispuesto en el artículo 12 de la Ley núm. 99 de 1925 ...”
La Ley núm. 99 supra (Leyes de ese año, págs. 791, 799) era un estatuto que modificaba y ampliaba la contribución sobre herencia. El artículo 12 de esta ley lee como sigue:
“Ningún tribunal aprobará la división o distribución de los bie-nes de ningún fallecido, ni permitirá la liquidación final de las cuen-tas de ningún albacea, administrador, fideicomisario o persona que administre cualesquiera bienes, a menos de haberse presentado y ex-hiban el recibo o los recibos especiales, según lo dispuesto en el artículo 11 de esta Ley; y ningún notario expedirá, autorizará o certificará instrumento alguno de sente’ncia, división o distribución, enajenación o hipoteca de bienes, a menos de haberse presentado dicho recibo o recibos, expedidos por e’l Tesorero; y ningún registrador inscribirá en ningún registro a su cargo, instrumento alguno ni fallo, sentencia o auto judicial autorizado, dictado o emitido en relación con la divi-sión, distribución o entrega de dichos bienes, a menos de haberse presentado el recibo o recibos expedidos por el Tesorero; y las per-sonas que infrinjan las prescripciones de este artículo serán respon-sables por todas las contribuciones no satisfechas, a causa de dicha infracción pagando además el interés, según se dispone en el artículo 9 de' esta Ley, e incurrirán en un delito menos grave que se castigará con multa que no será menor de cien (100) a mil dólares o cárcel por tres meses a un año, o ambas penas a discreción del tribunal.”
El argumento de la recurrente se basa primordialmente en el supuesto hecho de que los transmitentes, que eran los hijos legítimos y herederos legalmente reconocidos de los *597deudores hipotecarios, no recibieron beneficio o utilidad pe-cuniaria al heredar las fincas hipotecadas, y que otorgaron la escritura en cuestión meramente como sucesores de los deu-dores y a nombre de éstos.
El registrador se funda en la sección 12, supra, y en el artículo 368 del Código Político, según fué enmendado por la Ley núm. 62 de 1916 (Leves de ese año, pág. 129), que fija una contribución sobre las transmisiones de bienes que han de ser disfrutados o poseídos con posterioridad a la muerte del transmútente o donante.
Somos del criterio que el recurso que tenemos a la vista cae dentro de las disposiciones del artículo 12 de la Ley núm. 99 de 1925, y que por ende la negativa del registrador estuvo justificada. Dado el hecho de que este traspaso de bienes fué efectuado por los supuestos herederos, la escritura so-lamente podía ser eficaz si tales herederos en realidad acep-taban la herencia, para los fines de la transmisión, y recibían el título de los bienes. Creemos que el espíritu de la ley de herencia exige que el registrador, antes de proceder a inscri-bir cualesquiera bienes de un finado a nombre de otras per-sonas, requiera la presentación bien del recibo de contribu-ción sobre herencia provisto por la ley o un certificado del Tesorero expresivo del hecho de que no se adeuda tal con-tribución.
Por tanto, debe confirmarse la nota recurrida.
El Juez Asociado Señor Córdova Dávila no intervino.